Title: To John Adams from John Bondfield, 12 April 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Nantes 12 April 1780
     
     I am honord with your obliging and interesting favors of the 2 Instant. The arrival of our two Ships the Governor Livngston and Mary Fearen from Virginia at Nantes obliged me to repair to this Town to see to the discharge and disposal of their Cargoes and the reequiptment of the Ships. This has prevented my replies in the course you had a right to expect, as your Letters were forwarded to me and only came to hand last Post. I have given Orders to forward by the Turgotine one hhd of the best vin de lafitt and as it will be some days after its arrival before it will be in a proper State to draw off I have order a Case of fifty Bottles to be also forwarded that will be fit for emediate Use. There are as many various qualities of Wines in the presses of Bordeaux as there are parishes. Each have their peculiar tact tack, flavor and the Country to which their consumption is particularly preferd them. The most esteemed for private Use of the first second and third qualitys are:
     Vin de Segeur ou lafit sells in peaceable times 2000″ livres per Ton
   
     
      Chatteau Magot
      }
      
      from 800 a 1200″
     
     
      St. Julien
      
     
     
      Cannon
      
     
     
      Medoc comprehending various qualities
      
      400 a 800″
     
     
      Vin Blanc—
      de Bersac
      }
      
      360″ a 400″
     
     
      de La Grave
      
     
    
    The above are the qualities fit for private Use rated as new wines. The price encreases in proportion to age from 20 to 50 per Cent.
     A Ton comprehends four hogsheds, each hogshed two hundred and fifty Bottles. This I supose is in substance what you desire to be informd of. If any further explainations I shall most chearfully enter into a further detail.
     I have heard of the reports you mention to have been propagated, but always treated them as many others of the like Nature; as the fanthome of a discontented individual, raised purely without other intent than to give vente to a passion, created by the loss of a Ship or other incedant occurence. In this Kingdom are many State Jobbers who lay out and patch up as their imaginations suggest without either ground or probability and without even a single Correspondent. I have rarely far to travel before I find the source of most reports, and emediately give the Credit due the distributer which at Bordeaux are pretty well known to me.
     I wrote you 2 March under Cover to our freind A L. as he left Paris about that time. I suppose the Letter must have been sent after him and he has omitted to forward it to you if got to his hand.
     By advices from Lorient I learn Cap Jones has difficulty with his Officers and men who all Unitedly require a settlement of Prizes taken during their former Cruizes. LeRay de Chaumont holds them at short allowance. So long as that Man has the management of the American affairs there will raise perpetually difficulties. His private undertakings involves him in difficulties and causes him to blend them independent to become subservient to his momentary cravings. I sincerely pity Mess Lee and Izard who are forced to pay attendance to his pleasure, they must wait at Lorient til it suits his conveniences to settle the Seamens Claims. I should have been glad our terms Suited Mr. De Chaumont for the transport of the Publick Goods by our Ships as we could have easily and Agreably accomodated them Gentlemen in One of them. Our offers were rejected, and the Goods bought by Mr. Ross three years past with many others may posibly remain some time before they get forwarded. With due respect I have the Honor to be Sr. your very hhb Servant
     
      John Bondfield
     
     
      My Compliments if you please to Mr. Dana.
     
    